            Case 1:20-cv-05551-LJL Document 43 Filed 11/04/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X             11/4/2020
                                                                       :
QUADRE INVESTMENTS L.P,                                                :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   20-cv-5551 (LJL)
                  -v-                                                  :
                                                                       :       ORDER
SKY SOLAR HOLDINGS, LTD., et al.                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Plaintiff Quadre Investment, L.P. (“Quadre”) brought this putative class action against
Sky Solar Holdings, Ltd. (“Sky Solar”), alleging that Sky Solar had made false statements and
omissions in a Tender Offer Statement on Schedule TO and Transaction Statement on Schedule
13E-3 in violation of Section 13(e) of the Securities Exchange Act of 1934 (“Exchange Act”),
and Rule 13e-3 promulgated thereunder. Dkt. No. 1 (“Compl.”). Sky Solar is a China-based
company incorporated in the Cayman Islands. Compl. at 1, 4. On July 6, 2020, certain
investors and investment firms (some of whom are named as defendants) who formed as an
Offeror Group launched a tender offer for Sky Solar’s American Depositary Shares (“ADS”)
traded on NASDAQ, declaring their intention that if they obtained 90% ownership of Sky Solar
through the tender offer, they would acquire the remaining shares through a short-form merger.
Compl. ¶ 39. The complaint alleges that the SEC filings made by the Offeror Group in
connection with the tender offer were false and misleading in two respects. First, they indicated
that shareholders who did not tender their shares would not have appraisal rights in the follow-on
short-form merger. Compl. ¶ 4. Second, Defendants “have provided shareholders with zero
information related to the valuation of their shares,” and have failed to disclosed financial
projections, a discounted cash flow analysis, a banker’s book, or any other of the information
customarily provided for investors to review in considering the fairness of a Tender Offer or
Merger.” Compl. ¶ 5. The complaint is brought on behalf of a putative class of all holders of
publicly traded Sky Solar ADS at the time of the filing of the complaint. Compl. at 1. No
answer has been filed in the action and no further activity has been docketed in the case aside
from the service of Defendants.

        On October 20, 2020, Plaintiffs filed a proposed order dismissing the claims under Fed.
R. Civ. P. 41(a)(2), Dkt. No. 42, along with a letter explaining the proposed order. Dkt. No. 41.
Although the plaintiff has the right to dismiss the action without a court order, the parties seek
the Court’s imprimatur and signature. The dismissal would be with prejudice with respect to
Quadre but without prejudice as to any other party. Dkt. No. 41 at 1. The letter explains that the
parties reached a settlement under which Defendants would disclose in a Supplement to be filed
          Case 1:20-cv-05551-LJL Document 43 Filed 11/04/20 Page 2 of 2




with the SEC and made available to the holders of the ADS “that there is a dispute regarding the
existence of appraisal rights in the situation of a ‘short-form’ merger of a Cayman Islands
company” and “additional information about the valuation, or lack thereof, performed by parties
to the merger.” Id. The letter indicates that, after the parties agreed upon the relief to be
provided to the Plaintiff, they also discussed reasonable attorneys’ fees and that the settlement
also included “reasonable attorneys’ fees in connection with the benefit conferred.” Id. at 2. It
holds out that procedure as exemplary in assuring the Court that the settlement was not collusive
and will not inspire parties to bring other such litigation not for the purpose of obtaining relief
but simply to extort a settlement primarily for attorneys’ fees by a defendant more anxious to
ensure that its corporate transaction is not disrupted than interested in defending its conduct.

       Because the parties seek Court approval, the Court will hold a telephonic conference in
connection with this matter on November 17, 2020 at 3:00 p.m. The parties are directed to call
(888) 251-2909 and use access code 2123101.

        In advance of that conference, and by no later than November 13, 2020, Plaintiff is
directed to submit the following to the Court by a filing on ECF: (1) the original SEC filings
alleged to be deficient; (2) the corrective Supplement; and (3) a short affidavit laying out the
sequence of events with respect to the settlement and specifically that the relief was agreed upon
before there was any agreement with respect to attorneys’ fees. There is no request that the
Court itself award attorneys’ fees or determine that the agreed attorneys’ fees are reasonable and
the parties therefore need not submit any information about the amount of attorneys’ fees agreed
to be paid.




       SO ORDERED.


Dated: November 4, 2020                              __________________________________
       New York, New York                                       LEWIS J. LIMAN
                                                            United States District Judge




                                                 2
